Exhibit 10.28


Baker Hughes, a GE company TSR Performance Share Unit Award Agreement For [●]
(“Participant”)
1.Capitalized Terms. Each capitalized term used but not defined in this Award
Agreement (including Appendix A) shall have the meaning ascribed to such term in
the Baker Hughes, a GE company 2017 Long-Term Incentive Plan (the “Plan”).
2.    Grant. The Committee of Baker Hughes, a GE company (the “Company”) has
granted Performance Share Units (“PSUs”) to the individual named in this Award
Agreement (the “Participant”) on [●] (the “Grant Date”). Each PSU entitles the
Participant to receive from the Company one share of Class A common stock of the
Company, par value $0.0001 per share (“Share”), for which the restrictions set
forth in paragraph 4 lapse in accordance with the terms of this Award Agreement,
the Plan, any country specific addendums and any rules and procedures adopted by
the Committee. The target number of PSUs reflected in the Participant’s Plan
account maintained by Fidelity Stock Plan Services (the “Target PSUs”) is the
number of PSUs that the Participant may earn if the Performance Condition is
satisfied at the target level. The actual number of PSUs that the Participant
may earn may be less than or more than the Target PSUs, depending upon actual
performance, as specified in paragraph 4.
3.    No Dividend Equivalents. No Dividend Equivalents will be paid to the
Participant with respect to the PSUs.
4.    Restrictions.
a.    Lapse of Restrictions Generally. Restrictions on the PSUs will lapse to
the extent that both the Service Condition and the Performance Condition are
satisfied, based on the Committee Certification. Subject to paragraphs 5 and 6,
the “Service Condition” will be satisfied with respect to the PSUs only if the
Participant has been continuously employed by the Company or one of its
Affiliates through the End Date, and the “Performance Condition” will be
satisfied with respect to between 0% and 150% of the Target PSUs based on
attainment of Relative TSR in accordance with Appendix A. After the end of the
Performance Period and prior to the issuance or delivery of any Shares pursuant
to paragraph 7, the Committee shall certify the extent, if any, to which the
Performance Condition was achieved.
b.    Maximum Value Limitation. Notwithstanding anything in this Award Agreement
to the contrary, if the Final Value of the Shares otherwise issuable on lapse of
the restrictions on the PSUs, as determined in accordance with this Award
Agreement, exceeds the applicable Maximum Value, the number of Shares issued to
the Participant will equal the number of Shares equal to such Maximum Value.
“Final Value” means the closing price of a Share on the End Date, multiplied by
the number of Shares otherwise issuable on lapse of the restrictions applicable
to the PSUs (assuming for such purpose that the immediately preceding sentence
did not apply). “Maximum Value” means the closing price of a Share on the Grant
Date multiplied by the Target PSUs, multiplied by 5.
c.     Negative TSR. Notwithstanding anything in this Award Agreement to the
contrary, if (i) the TSR of a Share is negative and (i) the number of Shares
otherwise issuable on lapse of the


1
    

--------------------------------------------------------------------------------

Exhibit 10.28


restrictions applicable to the PSUs, as determined in accordance with this Award
Agreement, exceeds the number of Target PSUs, the number of Shares issued to the
Participant will equal the number of Target PSUs.
5.    Termination of Employment. If the Participant’s employment with the
Company or any of its Affiliates terminates prior to the End Date, the PSUs
shall be immediately cancelled, except as follows:
a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Affiliates terminates prior to the End Date as a
result of the Participant’s death, the Service Condition shall be deemed fully
satisfied as of the date of such termination, and, subject to paragraph 6(a),
the PSUs shall remain subject to the Performance Condition.
b.    Employment Termination Due to Transfer of Business to Successor Employer.
If the Participant’s employment with the Company or any of its Affiliates
terminates prior to the End Date as a result of employment by a successor
employer to which the Company has transferred a business operation, the Service
Condition shall be deemed fully satisfied as of the date of such termination,
and, subject to paragraph 6(a), the PSUs shall remain subject to the Performance
Condition.
c.    Termination Following a Change in Control. If the Participant’s employment
with the Company of any of its Affiliates terminates without Cause during the
12-month period following a Change in Control, the Service Condition shall be
deemed fully satisfied as of the date of such termination. For purposes of this
Award Agreement, “Change in Control” means (A) a Change in Control as defined in
the Plan or (B) the date a majority of members of the Board is replaced during
any 12-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election.
d.    Employment Termination More Than One Year After Grant Date. If, on or
after the first anniversary of the Grant Date and prior to the End Date, the
Participant’s employment with the Company or any of its Affiliates terminates as
a result of any of the reasons set forth below, or the Participant becomes
eligible to retire or meets the age and service requirements, each as specified
in (c)(i) below, then the restrictions on the PSUs shall remain eligible to
lapse based on attainment of the Performance Condition or shall be cancelled as
provided below (subject to any rules adopted by the Committee):
(i)    Termination/Eligibility for Retirement or Termination for Total
Disability. If (A) the Participant attains at least age 60 while still employed
by the Company or an Affiliate and completes 5 or more years of continuous
service with the Company and any of its Affiliates, or (B) the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
total disability, i.e., the inability to perform any job for which the
Participant is reasonably suited by means of education, training or experience,
the Service Condition shall be deemed fully satisfied as of the date of such
termination, and, subject to paragraph 6(a), the PSUs shall remain subject to
the Performance Condition.


2
    

--------------------------------------------------------------------------------

Exhibit 10.28


(ii)    Termination for Job Elimination or Plant Closing. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
layoff, plant closing, redundancy, reduction in force, or job elimination
(without regard to any period of protected service), then as of the date of such
termination, the Service Condition shall be deemed satisfied with respect to the
applicable Pro-Rata Portion, and, subject to paragraph 6(a), such Pro-Rata
Portion of the PSUs shall remain subject to the Performance Condition. “Pro-Rata
Portion” means the total number of PSUs covered by this Award, multiplied by a
fraction, the numerator of which is the total number of complete months which
have elapsed between the Start Date and the date on which the Participant’s
employment with the Company or any of its Affiliates terminates, and the
denominator of which is 36.
(iii)    Termination Due to Other Reasons. If the Participant’s employment with
the Company or any of its Affiliates terminates for any other reason, and the
Participant and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then the PSUs shall be immediately cancelled.
e.    Transfer to Affiliates. For the avoidance of doubt, transfer of employment
among the Company and any of its Affiliates shall not constitute a termination
of employment for purposes of this Award.
6.    Transactions Involving the Company or Peers.
a.    Change in Control of the Company. In the event of a Change in Control, the
Performance Condition shall be deemed satisfied with respect to the Target PSUs,
and the Target PSUs shall remain subject to the Service Condition in accordance
with paragraphs 4(a) and 5.
b.    Transactions Involving Peers. Notwithstanding anything in this Award
Agreement (including Appendix A) to the contrary, in the event that, prior to
the End Date, there occurs:
(i)    a merger, acquisition or business combination transaction of a Peer with
or by another Peer, only the surviving entity shall remain a Peer;
(ii)    a merger of a Peer with an entity that is not a Peer, or the acquisition
or business combination transaction by or with a Peer, or with an entity that is
not a Peer, in each case where such Peer is the surviving entity and remains
publicly traded, such Peer shall remain a Peer;
(iii)    a merger or acquisition or business combination transaction of a Peer
by or with an entity that is not a Peer or a “going private” transaction
involving a Peer where such Peer is not the surviving entity or is otherwise no
longer publicly traded, such Peer shall no longer be a Peer;
(iv)    a stock distribution from a Peer consisting of the shares of a new
publicly traded company (a “spin-off”), such Peer shall remain a Peer, such
distribution shall be treated as a dividend from such Peer based on the closing
price of the shares of the spun-off company on its first day of trading and the
performance of the shares of the spun-off company shall not thereafter be
tracked for purposes of calculating TSR; or


3
    

--------------------------------------------------------------------------------

Exhibit 10.28


(v)    a bankruptcy or liquidation of a Peer, the TSR of such Peer shall equal
-1.


4
    

--------------------------------------------------------------------------------

Exhibit 10.28




a.    Adjustments for Unusual or Nonrecurring Events. The Committee shall be
authorized to remove a Peer or make adjustments to the performance metrics set
forth in Appendix A as they apply to such Peer in recognition of unusual or
nonrecurring events affecting such Peers, or the financial statements of such
Peers, or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such removal or adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under this Award Agreement.
7.    Delivery and Withholding Tax. As soon as practicable following the
Committee’s certification pursuant to paragraph 4(a), and in no event later than
March 15 of the year following the year in which the End Date occurs, the
Company shall deliver to the Participant by mail or otherwise a certificate for
such Shares with respect to the portion, if any, of the PSUs for which the
restrictions lapse in accordance with this Award Agreement; provided, however,
that the date of issuance or delivery may be postponed if the Company reasonably
anticipates that such issuance or delivery would violate federal securities laws
or any other applicable law; provided that such issuance or delivery shall be
made as soon as reasonably practicable following the first date on which the
Company reasonably anticipates that such issuance or delivery would not cause
such violation. No later than the date as of which an amount with respect to the
PSUs first becomes includable in the gross income of the Participant for
applicable income tax purposes, the Participant shall pay to the Company or make
arrangements satisfactory to the Company regarding payment of any federal,
state, local or foreign taxes of any kind required or permitted to be withheld
with respect to such amount.
8.    Alteration/Termination. The Company shall have the right at any time in
its sole discretion to amend, alter, suspend, discontinue or terminate any PSUs
without the consent of the Participant; Participant; provided, however, that no
such amendment, alteration, suspension, discontinuance or termination shall
occur if reasonably likely to significantly diminish the rights of the
Participant without the Participant’s consent; provided further that no such
consent shall be required with respect to any amendment, alteration, suspension,
discontinuance or termination if the Board determines in its sole discretion
that such amendment, alteration, suspension, discontinuance or termination
either (i) is required or advisable to satisfy or conform to any applicable law,
regulation or accounting standard or (ii) is in accordance with paragraph 9.
Also, the PSUs shall be null and void to the extent the grant of PSUs or the
lapse of restrictions thereon is prohibited under the laws of the country of
residence of the Participant.
9.    Recoupment. Notwithstanding any other provision of this Award to the
contrary, the PSUs, any Shares issued in settlement of the PSUs, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.
10.    Section 409A. Notwithstanding any other provision of this Award, payments
provided under this Award may only be made upon an event and in a manner that
complies with Section 409A of the Internal Revenue Code (the “Code”) or an
applicable exemption. Any payments under this Award that may be excluded from
Section 409A of the Code either as separation pay due to an


5
    

--------------------------------------------------------------------------------

Exhibit 10.28


involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A of the Code to the maximum extent possible. To the
extent that any payments under this Award constitute “nonqualified deferred
compensation” subject to Section 409A of the Code, any such payments to be made
under this Award in connection with a termination of employment shall only be
made if such termination of employment constitutes a “separation from service”
under Section 409A of the Code.
11.    Plan Terms. All terms used in this Award have the same meaning as given
such terms in the Plan, a copy of which will be furnished upon request.
12.    Entire Agreement. This Award, the Plan, country specific addendums and
the rules and procedures adopted by the Committee contain all of the provisions
applicable to the PSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




6
    

--------------------------------------------------------------------------------


Exhibit 10.28


Appendix A
Performance Condition
Section 1.    Definitions. As used in this Appendix A, the following terms shall
have the meanings set forth below:
(a)    “End Date” means December 31, [●].
(b)    “End Price” with respect to a Share or a Peer Share means the average of
the closing price of such Share or Peer Share on the applicable Principal
Exchange on each trading day in December [●]1 assuming dividends distributed
during the period beginning December 1, [●]4 were reinvested in additional
shares of the issuing company’s stock on the ex-dividend date. The Committee
shall adjust equitably the End Price with respect to a Share or Peer Share, as
calculated in accordance with the preceding sentence, to reflect any corporate
transaction or event set forth in Section 4(b) of the Plan that affects such
Share or Peer Share if such adjustment is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Award.
(c)    “Peer” means [●].
(d)     “Peer Share” means the share of common stock of a Peer that is quoted or
traded on a national securities exchange.
(e)    “Performance Period” means the period beginning on the Start Date and
ending on the End Date.
(f)    “Principal Exchange” means the principal U.S. securities exchange on
which a Share or Peer Share is quoted or traded as of an applicable date. For
the avoidance of doubt, a Share or Peer Share that is quoted or traded only over
the counter shall not be deemed to be quoted or traded on a Principal Exchange.
(g)    “Relative TSR” means the percentile ranking of the TSR of a Share in
relation to the TSR of each of the Peers’ Shares, as calculated by the Committee
in good faith applying a reasonable statistical method.
(h)    “Start Date” means January 1, [●].
(a)“Start Price” with respect to a Share or a Peer Share means the average of
the closing price of such Share or Peer Share on the applicable Principal
Exchange on each trading day in December [●], assuming dividends distributed
during December [●] were reinvested in additional shares of the issuing
company’s stock on the ex-dividend date. Notwithstanding the foregoing, the
Committee shall adjust equitably the Start Price with respect to a Peer Share,
as calculated in accordance with the preceding sentence, to reflect any
corporate transaction or event set forth in Section 4(b) of the Plan that
affects such Peer Share if such adjustment is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Award.


7
    

--------------------------------------------------------------------------------

Exhibit 10.28


(b)“TSR” with respect to a Share or Peer Share means total shareholder return
with respect to such Share or Peer Share, expressed as a percentage, which will
be calculated by (i) dividing (x) the End Price of such Share or Peer Share by
(y) the Start Price such Share or Peer Share and (ii) subtracting one from the
quotient.
Section 1.Performance Condition Attainment. %2. The following table sets forth
the percentage of the PSUs for which the Performance Condition will be deemed
satisfied based on the attainment of Relative TSR indicated in the corresponding
row of the table:
Relative
TSR
(Percentile)
Performance
Condition
Attainment
≥ 75
150%
50
100%
25
50%
0 – 24.9
0%



(a)    If Relative TSR exceeds the 25th percentile and is less than the 50th
percentile, or if Relative TSR exceeds the 50th percentile and is less than the
75th percentile, the percentage of the PSUs for which the Performance Condition
will be deemed satisfied will be subject to straight-line interpolation between
the applicable corresponding percentages set forth in the table. For purposes of
illustration only, if Relative TSR is attained at the 35th percentile, the
percentage of the PSUs for which the Performance Condition will be deemed
satisfied will equal 70%.


8
    